Citation Nr: 1623275	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Milwaukee, Wisconsin.  By way of history, in December 2005, the RO granted service connection for PTSD, and assigned a 30 percent initial rating, effective June 7, 2005.  The Veteran's Notice of Disagreement (NOD) was timely received in January 2006.  In a subsequent decision in June 2006 during the appeal of initial rating, the RO found clear and unmistakable error in the effective date and initial rating percentage assigned for PTSD; the effective date was corrected to March 24, 2005, and the initial rating was corrected to 50 percent.  Simultaneously in June 2006 the RO issued a statement of the case on the issue of rating PTSD.  The Veteran did not enter a timely substantive appeal following the June 2006 statement of the case; consequently, the initial rating of 50 percent for PTSD and the effective date of March 24, 2005 for service connection for PTSD became a final decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

In May 2007, the Veteran submitted a claim for an increased rating, writing that PTSD symptoms had worsened over time.  In November 2007, and again in April 2008, the RO denied an increased rating in excess of 50 percent for PTSD.  In March 2009, the Veteran submitted a NOD to the denial of an increased rating for PTSD.  A Statement of the Case (SOC) was issued in September 2009.  A timely substantive appeal on the issue of an increased rating in excess of 50 percent for PTSD was received by VA in September 2009.

In February 2009, the RO denied service connection for right ear hearing loss.  In March 2009, the Veteran submitted a timely NOD to the denial of service connection for right ear hearing loss.  A SOC was issued in September 2009.  A timely substantive appeal was received by VA in September 2009.  

The Veteran appeared at a formal hearing before a Decision Review Officer at the RO in January 2010, and the transcript of the hearing is of record.  During the hearing before the RO in January 2010, the Veteran testified that PTSD was a major factor in his decision to retire from employment and testified as to problems he had with coworkers.  As such, the issue of entitlement to a TDIU has been raised by the record.  A claim of TDIU is inferred in rating issues where the veteran claims a service-connected disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a June 2010 rating decision, the RO granted service connection for depressive disorder and generalized anxiety disorder, which are to be rated along with the service-connected PTSD under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  As such, the issue of rating the service-connected psychiatric disorders is appropriately recharacterized above.

The Board previously considered this appeal in February 2013, and remanded these issues for further development in order to clarify prior VA examination opinions and further develop the evidence of record.  That development was completed, and the case returned to the Board for further appellate review.

The issue of TDIU is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.
 
2.  Symptoms of right ear hearing loss were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.
 
3.  The currently-diagnosed right ear hearing loss is not causally or etiologically related to service.

4.  Throughout the appeal period, the Veteran's acquired psychiatric disorders, to include PTSD, depressive disorder, and generalized anxiety disorder, have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a disability rating in excess of 50 percent for the service-connected PTSD, depressive disorder, and generalized anxiety disorder have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, with respect to the issue of an increased rating for the service-connected acquired psychiatric disorders, notice was provided to the Veteran in July 2007, prior to the adjudication of the increased rating claim in November 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  

With respect to the issue of service connection for right ear hearing loss, notice was provided to the Veteran in June 2008, prior to the adjudication of the service connection claim in February 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, the Board is remanding the issue of entitlement to a TDIU for additional development.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  In this case, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

February 1969 (in-service) treatment records from the Cu Chi Clinic are not currently available, and VA made efforts to obtain them in March 2013, including contacting the National Personnel Records Center (NPRC) and received a reply that, after an extensive search, no records could be located.  See Bell v. Derwinski,	 2 Vet. App. 611, 613 (1992) (service records are considered part of the record on appeal since they are within VA's constructive possession).  In June 2013, the Veteran was notified of the inability to obtain these treatment records and was given another opportunity to submit these records if in his possession; he did not respond or submit any additional service treatment records.  In July 2013, the AOJ made a formal finding of the unavailability of these service treatment records.  

Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

The Veteran was afforded VA examinations with respect to the service connection claim for right ear hearing loss in January 2009 and August 2013, and for the issue of an increased rating for the psychiatric disorders in November 2007, April 2010, and August 2013.  During those examinations, the VA examiners conducted physical and psychiatric examinations of the Veteran with diagnostic testing, reviewed the claims file, recorded the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2013.  The Board instructed the AOJ to obtain VA examinations, request additional treatment records, and then readjudicate the issues on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for Right Ear Hearing Loss

The Veteran contends that he developed right ear hearing loss as a result of in-service acoustic trauma, specifically exposure to explosions, small arms fire, and machine gun fire during service in Vietnam.  See December 2012 written statement from the representative; see also January 2010 DRO hearing transcript pp. 2-3.  The Veteran further contends that he was not exposed to acoustic trauma after service separation.  See March 2009 notice of disagreement. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current right ear hearing loss disability that meets the criteria for VA compensation (38 C.F.R. § 3.385).  See January 2009 VA examination report

The Board next finds that the Veteran experienced in-service acoustic trauma.  According to the service personnel records, the Veteran's service included a one-year campaign in Vietnam from May 1968 to May 1969.  The Report of Medical Examination at the time of the military discharge examination reflects a usual military occupational specialty of "Radio Relay & Carrier Repair."  The Veteran is also competent to report noise exposure in service, and has done so.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be consistent with his service. 

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b), including to a compensable degree within one year of service.  Service treatment records are negative for complaints, treatment, findings, or diagnoses of right ear hearing loss, but do show one complaint and treatment for an ear ache.  The Veteran was not afforded an audiological examination at service separation.  

The Veteran's hearing was essentially normal on the service entrance examination in October 1966 (ASA standards have been converted to ISO-ANSI standards).  
The May 1969 service separation examination does not include audiogram results or whisper test results; however, at service separation the Veteran self-reported past treatment during service in February 1969 of an ear ache with a temperature of 102 (degrees Fahrenheit) at the Cu Chi Clinic, but affirmatively denied any history of ear, nose, or throat trouble.  

Post-service evidence shows no right ear hearing loss complaints or symptoms for many years after service separation.  The first recorded symptomatology related to right ear hearing loss is found in January 2009, approximately 30 years after discharge from service.  

Consistent with a finding of post-service onset of hearing loss symptoms, in January 2010, the Veteran testified before the RO (DRO hearing) that he first noticed a reduction in his hearing acuity "three to four years ago"; that he initially did not realize he had hearing loss, but always had to ask people to repeat themselves; and that he could not recall exactly when he first developed right ear hearing loss or if he noticed any problems with his hearing when he was discharged from service.  This later statement, made for compensation purposes, that he could not recall exactly when he first developed right ear hearing loss or if he noticed any problems with his hearing when he was discharged from service, is inconsistent with, and outweighed by his own in-service report of history at service separation affirmatively denying any ear trouble.  Such a vague statement of inability to recall whether he had in-service hearing loss symptoms is also inconsistent with his own January 2010 hearing testimony of post-service onset of hearing loss only three to four years prior. 

The Veteran filed the current claim for service connection for right ear hearing loss in June 2008.  While the Veteran reported at a VA examination in January 2009 a history of decreased hearing that the Veteran felt started in service, although expressed as a feeling rather than as a fact, to the extent such assertion could be read as a report of hearing loss symptoms during service, such assertion is inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence that shows the Veteran's own denial of hearing loss symptoms in service and shows no continuous symptoms since service until years after service.  The January 2009 history is the only history of record, whether during treatment, examination, or during testimony under oath, that suggests hearing loss symptoms started during service.  As indicated, the service treatment records show no complaints of hearing loss, and show the Veteran's affirmative denial of ear problems (other than one ear ache) or hearing loss, and post-service evidence shows no hearing loss complaints or symptoms for years after service.  

At an earlier examination in May 2008, which was the first audiology examination at VA, and which was made for treatment purposes prior to filing the June 2008 claim for service connection, the history from the Veteran as recorded by the examiner did not include onset of hearing loss symptoms during service or continuously since service.  The Veteran's DRO hearing testimony in January 2010 was that hearing loss symptoms started (post-service) only 3 to 4 years prior.  Additionally, the Veteran had earlier filed other claims in March 2005 and January 2006 but did not file a claim for service connection for right ear hearing loss until June 2008.  

For these reasons, the weight of the evidence is against a finding of chronic symptoms of hearing loss during service or continuity of symptomatology of hearing loss symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  In addition, right ear hearing loss was not shown to a compensable degree within the first year of discharge for presumption service connection on this basis (38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309).  

The Board next finds that the weight of the evidence demonstrates that the current hearing loss is not otherwise related to service, including the recognized noise exposure during service.  A May 2008 VA audiogram revealed moderate to severe sensorineural hearing loss at the 4000 Hertz range, which the examiner assessed to be mixed asymmetric sensorineural hearing loss with a conductive component that was "likely due to early otosclerosis of ETD [eustachian tube dysfunction]."  Otosclerosis is the formation of spongy bone in the bony labyrinth of the ear that may cause bony ankylosis of the stapes, resulting in conductive hearing loss.  Cochlear otosclerosis may also develop, resulting in sensorineural hearing loss.  See Dorland's Illustrated Medical Dictionary 1339 (30th ed. 2003). 

A VA examination in January 2009 shows a diagnosis of asymmetric mixed hearing loss on the right with slight high hearing loss on the left.  The VA examiner noted that hearing loss due to acoustic trauma generally produces a nerve type loss, but the Veteran's right ear hearing loss was a "mixed loss."  The VA examiner relied on assumptions that there was no hearing examination conducted at discharge from service and that the Veteran denied hearing loss at separation.  Based on those facts, the VA examiner opined that the Veteran's hearing loss was not incurred in service or otherwise due to service.  In light of the missing treatment records identified by the Veteran and the fact that the VA examiner did not review the claims folder or assume all accurate factual premises, a new VA examination was ordered.   

Upon VA examination in August 2013, the examiner, an ear, nose, and throat physician, opined that the Veteran's right ear hearing loss is not at least as likely as not related to service.  The VA examiner reasoned, "There is currently no scientific evidence to support delayed onset of hearing loss as a result of noise exposure."  The VA examiner noted that the Veteran stated that he did not notice any hearing difficulties until about five to six years ago (post-service).  The examiner also stated that the evidence of record does not support continuity of symptoms as there are no treatment records for hearing loss for the time period between the Veteran's discharge from service and an audiology appointment in May 2008.  

In September 2013, the same VA examiner was asked to opine on whether the Veteran's mixed right ear hearing loss is related to the ear ache documented in service in 1969.  The VA examiner opined, "In my opinion, it is less likely than not that his current mixed hearing loss is due to the ear ache documented in 1969 for the reasons stated above."  The opinion included the following rationale: that an ear ache typically means otitis media or otitis externa, which, in almost all cases, will resolve without any sequelae; that if the ear ache was not resolving during service, the Veteran likely would have been referred to a specialty clinic to help it resolve, no such referral was made; and, even if the ear ache caused a conductive hearing loss, it would have been apparent at the time, so would have been a problem over the next 40 years; that the Veteran did not have such continuous hearing problems, as indicated by his reported history of hearing problems that started (post-service) five to six years ago, which is over 40 years since he was discharged from service; and that the current 25 decibel conductive hearing loss in the low frequencies would have been noticeable, especially since this is not present in the left ear.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current hearing loss and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation based on accurate facts shown by the record and found by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

For these reasons, the Board finds that the weight of the evidence demonstrates that right ear hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, symptoms were not chronic in service or continuous since service, and the current hearing loss is not otherwise related to service.  As the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application under all theories of service connection, presumptive and direct, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Increased Rating for Psychiatric Disorders

In May 2007, the Veteran submitted a claim for an increased rating, writing that PTSD symptoms had worsened over time.  In November 2007, and again in April 2008, the RO denied an increased rating in excess of 50 percent for PTSD.  In March 2009, the Veteran submitted a NOD to the denial of increased rating for PTSD. A Statement of the Case (SOC) was issued in September 2009.  A timely substantive appeal on the issue of an increased rating in excess of 50 percent for PTSD was received by VA in September 2009.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski,	 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

PTSD, generalized anxiety disorder, and depressive disorder are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§  501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

The Veteran generally contends that his PTSD symptoms warrant a disability rating in excess of 50 percent for the increased rating period, effective May 24, 2007.  See May 2007 increased rating claim (Veteran contends the psychiatric symptoms had worsened over time).  At the January 2010 DRO hearing, the Veteran, as evidence that an increased disability rating was warranted, endorsed reclusive behavior, suspiciousness, anger and frustration, depression, weekly panic attacks, impaired relationships with his wife and child, avoidance of crowds, mild memory loss, and sleep disturbances.  In an April 2009 written statement, the Veteran's spouse reported that his PTSD symptoms included poor hygiene, irritability, and reclusiveness.  

In a December 2012 written statement, the representative contended that a disability rating in excess of 50 percent is warranted because the Veteran continues to have chronic symptoms that result in ongoing problems with socialization and detachment from others as well as continuing difficulty falling and remaining asleep with chronic nightmares, intrusive thoughts, and depressive and anxiety episodes resulting in poor functions of daily living.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record reflects that the Veteran's acquired psychiatric disorders, to include PTSD, depressive disorder, and generalized anxiety disorder, have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

VA treatment records shows that the Veteran initiated psychiatric care in March 2006.  He was seen in July 2006 and it was noted that he was struggling with sleep and crying spells.  He was prescribed psychotropic medication.  Subsequent visits show he denied any depression but noted increase anxiety.  He was provided with psychotherapy with relaxation techniques.  VA treatment records from August 2007 indicate that the Veteran was additionally diagnosed with depressive disorder, stable, and generalized anxiety disorder.

At the November 2007 VA examination, the Veteran reported symptoms of continued difficulty with sleeping that had improved somewhat with medication, frustration, and anxiety.  The Veteran reported some difficulty with co-workers where he would respond verbally or just walk away.  He endorsed difficulty dealing with insensitive comments from others.  The VA examiner noted that the Veteran worked on a near full-time basis as a painter.  The VA examiner also noted that the Veteran continued to exhibit "a constellation of symptoms consistent with posttraumatic stress disorder" as noted at the previous VA examination.  The Veteran continued to report recurrent recollections of his past combat experience.  The VA examiner noted that the following symptoms apply to the Veteran's PTSD diagnosis: persistent avoidance of stimuli associated with combat trauma and a numbing of general responsiveness, conscious efforts to avoid thoughts, feelings, activities or places that might arouse recollections of his combat trauma, some degree of a diminished interest in participation in significant activities and feelings of detachment or estrangement from others, restricted range of affect, irritability, increased arousal, difficulty sleeping, outbursts of anger, and exaggerated hyperstartle.  A GAF score of 55 was assigned.

In a November 2007 written statement (received in December 2007), a Vet Center licensed social worker indicated that the Veteran receives private counseling service because he contends with panic attacks and irritability.  The social worker stated that the Veteran's symptoms are chronic and his decisions are questionable.  

VA treatment records from October 2009 indicate a GAF score of 50 and symptoms of anger and frustration.  The Veteran denied any other perceptual disturbances, delusions, or suicidal or homicidal ideation.

The record also contains statements from the Veteran and his wife regarding his psychiatric symptoms.  As discussed above, the Veteran testified before a Decision Review Officer in January 2010 and endorsed reclusive behavior, suspiciousness, anger and frustration, depression, weekly panic attacks, impaired relationships with his wife and child, avoidance of crowds, mild memory loss, and sleep disturbances.  The Veteran's spouse submitted a statement in April 2009 observing that his PTSD symptoms included poor hygiene, irritability, and reclusiveness.  

In a February 2010 written statement, the Vet Center licensed social worker (that previously submitted the November 2007 written statement) indicated that the Veteran "struggles with chronic sleep disturbances, irritability, panic attacks and poor concentration."  He also explained that the Veteran recently retired from the workplace due to these symptoms.  

Private treatment records from August 2005 to March 2013 showed that the Veteran consistently attended group counseling sessions throughout this period.  These records reflect that he endorsed the same or similar symptoms as to what he reported on VA examinations during this appeal period.

On VA examination in April 2010, the Veteran endorsed increased irritability, frequent sleep interruptions, intrusive memories, some hypervigilance, exaggerated startle response, avoidance of crowds, emotional numbing, and depressed mood.  The VA examiner continued the diagnosis for PTSD and assigned a GAF score of 52.

The Veteran most recently received a VA examination for PTSD in August 2013.  The VA examiner assessed the Veteran to have "occupational and social impairment with reduced reliability and productivity."  The following symptoms or impairments applied to PTSD: depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner continued diagnoses for PTSD, depression, and generalized anxiety disorder and assigned a GAF score of 53, explaining that the Veteran's level of impairment is reasonably consistent with the GAF scores given by his primary mental health providers.  The VA examiner commented on the extensive amount of private treatment records contained in the record and found the overall picture of these records to be consistent with the results obtained during this examination.  The VA examiner did not find the Veteran's level of functional impairment to be substantially worsened since the last VA examination was conducted.  The VA examiner also opined that the Veteran's acquired psychiatric disorders are not so severe that he is rendered unemployable.

Based on the foregoing, the Board finds that the Veteran's psychiatric symptoms cause social and occupational impairment that more closely reflects the criteria for a 50 percent disability rating.  The evidence throughout this period does not demonstrate that the severity of the Veteran's psychiatric disorders was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The VA examiners did not find the Veteran's symptoms to interfere with his routine activities.  Speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, the Veteran was able to converse with the examiners in a clear, coherent manner.  The Veteran did not exhibit near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; the examiners of record during this time found the Veteran able to maintain personal hygiene, finances, and household without assistance.

Furthermore, the Veteran's symptoms (chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board concludes that the Veteran's acquired psychiatric disorders have been 50 percent disabling, but no higher, for the entire increased rating period on appeal; therefore, an increased disability rating in excess of 50 percent for the service-connected PTSD, generalized anxiety disorder, and depressive disorder is not warranted for any part of the increased rating period from May 24, 2007.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the acquired psychiatric disorders for any part of the increased rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and degree of occupational and social impairment caused by the Veteran's acquired psychiatric disorders is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria used to rate the service-connected PTSD, depressive disorder, and generalized anxiety disorder reasonably describe and assess the Veteran's disability level of impairment and symptomatology.  The criteria rate the disability on the basis of a combination of historical and clinical findings; thus, the demonstrated manifestations specifically associated with the service-connected acquired psychiatric disorders - namely occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships - are contemplated by the provisions of the rating schedule.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Moreover, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate.  

The Veteran is only service connected for acquired psychiatric disorders of PTSD, depressive disorder, and generalized anxiety disorder (rated together).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected acquired psychiatric disorders, and referral for consideration of an extraschedular rating is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected acquired psychiatric disorders, the Board finds that the submission criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right ear hearing loss is denied.

An increased rating in excess of 50 percent for PTSD, depressive disorder, and generalized anxiety disorder is denied.


REMAND

TDIU

The service-connected acquired psychiatric disorder (PTSD, depressive disorder, and generalized anxiety disorder), which is the only service-connected disability and is rated 50 percent disabling, does not meet the schedular disability rating percentage requirements for an award of TDIU under 38 C.F.R. § 4.16(a) (2015) (one disability rated 60 percent disabling).  The Board may not assign a TDIU in the first instance where the combined rating percentages under 38 C.F.R. § 4.16(a) are not met, and may not deny such TDIU in the first instance.  Where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration.  The authority for initial adjudication of TDIU under 38 C.F.R. § 4.16(b) is vested in a particular VA official, the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b); VAOPGCPREC 6-96; Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  For this reason, a remand for referral to the Director of Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b) is necessary.

Accordingly, the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is REMANDED for the following action:
 
1.  Refer the issue of entitlement to a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b)  (one service-connected disability rated less than 60 percent). 

2.  After adjudication of the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


